MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Mar 14 2019, 7:47 am
this Memorandum Decision shall not be                                            CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael P. DeArmitt                                      Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Russell R. Rossman,                                      March 14, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2215
        v.                                               Appeal from the Bartholomew
                                                         Circuit Court
State of Indiana,                                        The Honorable Kelly S. Benjamin,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         03C01-1802-F6-755



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2215 | March 14, 2019                     Page 1 of 5
                                          Case Summary
[1]   Russell R. Rossman pled guilty to two counts of Level 6 felony theft, and the

      trial court sentenced him to concurrent terms of two-and-a-half years, the

      maximum sentence allowed by the plea agreement. Rossman now appeals,

      arguing that his sentence is inappropriate. We disagree and therefore affirm.



                            Facts and Procedural History
[2]   In December 2017, Rossman, while at the Columbus Regional Hospital, took

      six laptop computers belonging to the hospital and one laptop computer

      belonging to a hospital visitor, all without the owners’ permission. Rossman

      was caught, and the computers were returned to the owners. The State charged

      Rossman with two counts of Level 6 felony theft (one count elevated because

      the value of the property was at least $750 and the other count elevated due to

      Rossman’s prior criminal-conversion conviction). Thereafter, the State and

      Rossman entered into a plea agreement, which provided that Rossman would

      plead guilty as charged, the sentences would run concurrently, and the State

      would dismiss an unrelated cause number.


[3]   At the sentencing hearing, Rossman apologized for taking the computers,

      explaining that he had done so to support his fourteen-year meth addiction.

      Despite his drug-related criminal history, Rossman claimed that just “last

      night,” an inmate made it clear to him: if he uses meth, he will be back in jail.

      Tr. p. 24. The trial court identified three aggravators: (1) Rossman has a


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2215 | March 14, 2019   Page 2 of 5
      criminal history, including three felony convictions (theft, manufacturing

      methamphetamine, and trafficking in a controlled substance with an inmate)

      and four misdemeanor convictions (criminal conversion, public intoxication,

      operating while intoxicated, and battery); (2) he has violated his probation

      twice; and (3) he has been offered drug treatment but did not take advantage of

      it. The court identified no mitigators. The court acknowledged that Rossman

      pled guilty in this case but did not identify it as a mitigator based on the “big

      benefit” he received by virtue of concurrent sentences in this case and the

      dismissal of an unrelated cause number. Id. at 31. Accordingly, the court

      sentenced Rossman to the maximum term of two-and-a-half years on each

      count and, per the plea agreement, ordered the sentences to run concurrently.


[4]   Rossman now appeals his sentence.



                                Discussion and Decision
[5]   Rossman contends that his two-and-a-half-year sentence is inappropriate in

      light of his character and the nature of the offenses and asks us to revise it to

      one-and-a-half years.


[6]   Indiana Appellate Rule 7(B) provides that an appellate court “may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” Whether a sentence is

      inappropriate ultimately turns on the culpability of the defendant, the severity


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2215 | March 14, 2019   Page 3 of 5
      of the crime, the damage done to others, and a myriad of other factors that

      come to light in a given case. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). Because we generally defer to the judgment of trial courts in sentencing

      matters, defendants bear the burden of persuading us that their sentences are

      inappropriate. Schaaf v. State, 54 N.E.3d 1041, 1044-45 (Ind. Ct. App. 2016).


[7]   We agree with Rossman that the nature of the offenses is “not particularly

      heinous.” Appellant’s Br. p. 10. Rossman stole laptop computers from a

      hospital and a hospital visitor. And, as Rossman points out, the computers

      were returned to the owners.


[8]   As for Rossman’s character, he concedes that he cannot, “in good faith,”

      challenge the aggravators that the trial court identified. Id. However, he claims

      that the fact that he expressed remorse for his actions and “now understands

      that he must stay away from methamphetamine” supports the revision of his

      sentence to one-and-a-half years. Id. at 11 (emphasis added). The evidence

      shows, however, that Rossman has had numerous chances to stay away from

      meth but has not done so. As the trial court outlined, Rossman has served time

      in the Department of Correction, been placed on probation five times, violated

      probation two times, and undergone drug treatment. Rossman’s most recent

      probation violation, from 2015, was for using meth. He was sent back to the

      DOC to serve the remainder of his sentence and was released from prison in the

      fall of 2016. After his release, Rossman resumed using meth and, about a year

      later, committed these thefts in order to support his ounce-a-day meth habit.

      Although Rossman expressed remorse at the sentencing hearing, the trial court

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2215 | March 14, 2019   Page 4 of 5
      found that he was “lying” during his apology and told him to “[s]top making

      excuses.” Tr. p. 31. Rossman has not met his burden of persuading us that his

      sentence is inappropriate. We therefore affirm the trial court.


[9]   Affirmed.


      Mathias, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2215 | March 14, 2019   Page 5 of 5